MEMORANDUM **
Edgar Barragan appeals the denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 70-month sentence, imposed following his guilty-plea conviction for possession of cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, see United States v. Colson, 573 F.3d 915 (9th Cir.2009) (order), and we affirm.
Barragan contends that the district court abused its discretion when it denied his motion after considering the seriousness of the drug offense and the benefits of the plea agreement. The district court properly took these facts into account when it considered the factors of 18 U.S.C. § 3553(a), and did not abuse its discretion by denying the motion. See 18 U.S.C. § 3582(c)(2); United States v. Aguilar-Ayala, 120 F.3d 176, 179 (9th Cir.1997) (“Section 3582(c)(2) ... require[s] a sentencing court ... to account for the factors set forth in section 3553(a)[.]”) (internal quotation marks omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.